Citation Nr: 1039902	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-36 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to May 1975.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Wichita, Kansa 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The claim was previously before the Board in April 2009, at which 
time it was remanded for additional development.   The requested 
development has been completed and the case is again before the 
Board for further appellate consideration.

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file. 

Since the RO's last issuance of a Supplemental Statement of the 
Case in May 2010, evidence pertinent to the matters on appeal was 
received into the record in June 2010 and September 2010.  The 
Veteran has waived initial RO consideration of the evidence 
received in June 2010.  His attempt to prospectively waive RO 
consideration of the additional evidence received in September 
2010 is not legally appropriate.  Nevertheless, as the matters at 
issue are being remanded by the Board herein, there is no 
prejudice to the Veteran by the Board's consideration at this 
time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran asserts that service connection is warranted for 
hypertension and erectile dysfunction as secondary to his 
service-connected diabetes mellitus.  Post-service treatment 
records demonstrate that the Veteran has been diagnosed with both 
hypertension and erectile dysfunction.  The record also 
demonstrates that the Veteran is service-connected for diabetes 
mellitus.  The Board observes that October 2006 and June 2009 VA 
examination reports demonstrate that examiners opined that the 
Veteran's hypertension and erectile were not caused by or due to 
his diabetes mellitus.  However, there is no evidence that such 
examiners, or any other examiner, have provided opinions as to 
whether the Veteran's service-connected diabetes mellitus 
chronically aggravates his hypertension and/or erectile 
dysfunction, beyond the natural progress of the diseases.  (The 
Board notes that the Veteran's representative noted the lack of 
such opinion with respect to the Veteran's hypertension in its 
September 2, 2010 Appellant's Post-Remand Brief).  
The Board notes that such medical questions cannot be answered by 
the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  This question must be 
addressed by an appropriately qualified medical professional. See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Therefore, the Board finds that the claims must be again 
remanded for new VA examinations and clinical opinions.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
diabetes mellitus, erectile dysfunction, 
and hypertension since service.  After 
securing the necessary authorizations for 
release of this information, obtain copies 
of all treatment records referred to by the 
Veteran, not already of record.

2.  After an appropriate period for 
response has been afforded, the Veteran 
should be provided a VA examination(s) by 
the appropriate specialist(s) to determine 
the nature and etiology of any current 
hypertension and erectile dysfunction.  All 
necessary tests should be performed.  

The examiner should be requested to furnish 
an opinion as to whether it is at least as 
likely as not that the Veteran has 
hypertension and/or erectile dysfunction 
that is related to any incident of service.  

The examiner should also provide an 
opinion, as to whether it is at least as 
likely as not that the Veteran's service-
connected diabetes mellitus proximately 
causes or chronically aggravates his 
hypertension and/or erectile dysfunction 
beyond the natural progress of the 
diseases.  If the Veteran's diabetes 
mellitus is found to chronically aggravate 
either of these disabilities, the examiner 
must establish a pre-aggravation baseline 
level of severity for the aggravated 
disability based on the medical evidence 
prior to aggravation.  The current severity 
of these disabilities should also be 
described.  Any aggravation of the 
nonservice-connected disability due to the 
natural progress of the disease, and not 
due to service-connected diabetes must be 
specifically identified.  

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

3.  Thereafter, readjudicate the issues on 
appeal, to include with consideration of all 
evidence received since the most recent 
supplemental statement of the case.  If any 
benefit sought remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


